Name: Decision of the EEA Joint Committee No 25/97 of 30 April 1997 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  technology and technical regulations;  transport policy;  land transport
 Date Published: 1997-09-04

 4.9.1997 EN Official Journal of the European Communities L 242/74 DECISION OF THE EEA JOINT COMMITTEE No 25/97 of 30 April 1997 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 9/97 of 14 March 1997 (1); Whereas Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following new point shall be inserted after point 37 (Council Directive 91/440/EEC) in Annex XIII to the Agreement: 37a. 396 L 0048: Council Directive 96/48/EC of 23 July 1996 on the interoperability of the trans-European high-speed rail system (OJ L 235, 17. 9. 1996, p. 6), as corrected by OJ L 262, 16. 10. 1996, p. 18. Article 2 The texts of Council Directive 96/48/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1997, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 30 April 1997. For the EEA Joint Committee The President C. DAY (1) Not yet published in the Official Journal. (2) OJ L 235, 17. 9. 1996, p. 6.